MEMORANDUM OPINION
                                        No. 04-12-00300-CR

                                      Onesimo S. CORDERO,
                                            Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 437th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007CR10772
                           Honorable Lori I. Valenzuela, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: August 1, 2012

DISMISSED

           Appellant has filed a motion to dismiss this appeal by withdrawing his notice of appeal,

stating that the trial court has granted a new trial. The motion is granted, and this appeal is

dismissed. See TEX. R. APP. P. 42.2(a).

                                                        PER CURIAM

DO NOT PUBLISH